DETAILED ACTION
This Office action is in response to the amendment filed on July 20, 2022.
Claims 1, 2, 4-9, 11-16, and 18-20 are pending.
Claims 1, 2, 5-9, 11-16, and 18-20 have been amended.
Claims 3, 10, and 17 have been canceled.
Claims 1, 2, 4-9, 11-16, and 18-20 are allowed and will be renumbered as 1-17 in the patent.
The objections to Claims 1-5, 8-12, 15, 16, 18, and 19 are withdrawn in view of Applicant’s amendments to the claims or Examiner’s amendments to the claims or cancellation of the claims.
The 35 U.S.C. § 112(b) rejections of Claims 1-7, 11, 14, and 18-20 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claims.
The 35 U.S.C. § 101 rejections of Claims 1-20 are withdrawn in view of Applicant’s amendments to the claims or cancellation of the claims.
For clarity of the prosecution history record, Claims 15, 16, and 18-20 are directed to a computer program product comprising a computer readable storage medium. It is noted that the Applicant’s specification states that “[a] computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire” (page 17, paragraph [0052]). Thus, such statement appears to provide a special definition that explicitly excludes a computer readable storage medium from being interpreted as transitory signals per se. Therefore, Claims 15, 16, and 18-20 can rely on the special definition and are eligible subject matter under § 101.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Matteo D. Pedini (Reg. No. 66,733) on July 26, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 07/20/2022), please cancel Claims 10 and 17 and amend Claims 1, 2, 5-9, 11-16, and 18-20 as follows:

1. (Currently Amended) A computer-implemented method comprising:
generating, by a processor, a vector representation of a root cause of an error based on a hierarchical topology of a computing system;
generating, by the processor, a respective vector representation of each subject matter expert of a plurality of subject matter experts based at least in part on the hierarchical topology of the computing system, wherein the hierarchical topology of the computing system is a tree-type data structure;
selecting, by the processor, a subject matter expert from the plurality of subject matter experts based at least in part on the vector representation of the root cause of the error; and
uploading, by the processor, a diagnostic software to the computing system,
wherein selecting the subject matter expert from the plurality of subject matter experts comprises:
assigning rankings to the respective vector representation of each [[the]] subject matter expert of the plurality of subject matter experts;
inputting, to a machine learning algorithm, an assigned vector representation of a root cause of an error and the respective vector representation expert of the plurality of subject matter experts and [[the]] a corresponding ranking of the respective vector representation of each subject matter expert of the plurality of subject matter experts; and
training the machine learning algorithm to select the subject matter expert from the plurality of subject matter experts corresponding to the assigned vector representation of [[a]] the root cause of [[an]] the error by rewarding the machine learning algorithm in response to a given subject matter expert among the plurality of subject matter experts resolves the assigned vector representation of the root cause of the error, and penalizing the machine learning algorithm in response to a given subject matter expert among the plurality of subject matter experts failing to resolve the assigned vector representation of the root cause of the error.

2. (Currently Amended) The computer-implemented method of claim 1, further comprising:
monitoring a progress of the selected subject matter expert from the plurality of subject matter experts in resolving the error; and
modifying the assigned vector representation of the root cause of the error based at least in part on whether the selected subject matter expert from the plurality of subject matter experts resolved the error.

3. (Canceled)

4. (Original) The computer-implemented method of claim 1, wherein the error is associated with a node of the tree-type data structure.

5. (Currently Amended) The computer-implemented method of claim 1, further comprising:
calculating a weight of each anomaly detected;
calculating an anomaly score for each leaf node in the tree-type data structure, wherein the anomaly score is based at least in part on the weight of each anomaly detected;
calculating an anomaly score for parent node of each leaf node by summing together a respective anomaly score of each leaf node that is a child node of the parent node of each leaf node; and
determining the root cause of the error based at least in part on a respective anomaly score of each node in the tree-type data structure.

6. (Currently Amended) The computer-implemented method of claim 5, further comprising:
collecting time series data at each node in the tree-type data structure;
comparing the collected time series data with respective forecasted time series data to detect a deviation from the respective forecasted time series data; and
calculating the anomaly score based on a degree of deviation from the respective forecasted time series data.

7. (Currently Amended) The computer-implemented method of claim 2, further comprising adjusting a ranking of the selected subject matter expert from the plurality of subject matter experts based at least in part on the progress of the [[SME]] selected subject matter expert from the plurality of subject matter experts in resolving the error.

8. (Currently Amended) A system comprising:
a memory storing computer readable instructions; and
one or more processors [[for]] executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising:
generating a vector representation of a root cause of an error based on a hierarchical topology of a computing system;
generating a respective vector representation of each subject matter expert of a plurality of subject matter experts based at least in part on the hierarchical topology of the computing system, wherein the hierarchical topology of the computing system is a tree-type data structure;
selecting a subject matter expert from the plurality of subject matter experts based at least in part on the vector representation of the root cause of the error; and
uploading a diagnostic software to the computing system,
wherein selecting the subject matter expert from the plurality of subject matter experts comprises:
assigning rankings to the respective vector representation of each [[the]] subject matter expert of the plurality of subject matter experts;
inputting, to a machine learning algorithm, an assigned vector representation of a root cause of an error and the respective vector representation expert of the plurality of subject matter experts and [[the]] a corresponding ranking of the respective vector representation of each subject matter expert of the plurality of subject matter experts; and
training the machine learning algorithm to select the subject matter expert from the plurality of subject matter experts corresponding to the assigned vector representation of [[a]] the root cause of [[an]] the error by rewarding the machine learning algorithm in response to a given subject matter expert among the plurality of subject matter experts resolves the assigned vector representation of the root cause of the error, and penalizing the machine learning algorithm in response to a given subject matter expert among the plurality of subject matter experts failing to resolve the assigned vector representation of the root cause of the error.

9. (Currently Amended) The system of claim 8, wherein the operations performed by the one or more processors further comprise:
monitoring a progress of the selected subject matter expert from the plurality of subject matter experts in resolving the error; and
modifying the assigned vector representation of the root cause of the error based at least in part on whether the selected subject matter expert from the plurality of subject matter experts resolved the error.

10. (Canceled)

11. (Currently Amended) The system of claim [[10]] 8, wherein the error is associated with a node of the tree-type data structure.

12. (Currently Amended) The system of claim [[10]] 8, wherein the operations performed by the one or more processors further comprise:
calculating a weight of each anomaly detected;
calculating an anomaly score for each leaf node in the tree-type data structure, wherein the anomaly score is based at least in part on the weight of each anomaly detected;
calculating an anomaly score for parent node of each leaf node by summing together a respective anomaly score of each leaf node that is a child node of the parent node of each leaf node; and
determining the root cause of the error based at least in part on a respective anomaly score of each node in the tree-type data structure.

13. (Currently Amended) The system of claim 12, wherein the operations performed by the one or more processors further comprise:
collecting time series data at each node in the tree-type data structure;
comparing the collected time series data with respective forecasted time series data to detect a deviation from the respective forecasted time series data; and
calculating the anomaly score based on a degree of deviation from the respective forecasted time series data.

14. (Currently Amended) The system of claim 9, wherein the operations performed by the one or more processors further comprise adjusting a ranking of the selected subject matter expert from the plurality of subject matter experts based at least in part on the progress of the [[SME]] selected subject matter expert from the plurality of subject matter experts in resolving the error.

15. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising:
generating a vector representation of a root cause of an error based on a hierarchical topology of a computing system;
generating a respective vector representation of each subject matter expert of a plurality of subject matter experts based at least in part on the hierarchical topology of the computing system, wherein the hierarchical topology of the computing system is a tree-type data structure;
selecting a subject matter expert from the plurality of subject matter experts based at least in part on the vector representation of the root cause of the error; and
uploading a diagnostic software to the computing system,
wherein selecting the subject matter expert from the plurality of subject matter experts comprises:
assigning rankings to the respective vector representation of each [[the]] subject matter expert of the plurality of subject matter experts;
inputting, to a machine learning algorithm, an assigned vector representation of a root cause of an error and the respective vector representation expert of the plurality of subject matter experts and [[the]] a corresponding ranking of the respective vector representation of each subject matter expert of the plurality of subject matter experts; and
training the machine learning algorithm to select the subject matter expert from the plurality of subject matter experts corresponding to the assigned vector representation of [[a]] the root cause of [[an]] the error by rewarding the machine learning algorithm in response to a given subject matter expert among the plurality of subject matter experts resolves the assigned vector representation of the root cause of the error, and penalizing the machine learning algorithm in response to a given subject matter expert among the plurality of subject matter experts failing to resolve the assigned vector representation of the root cause of the error.

16. (Currently Amended) The computer program product of claim 15, wherein the operations performed by the processor further comprise:
monitoring a progress of the selected subject matter expert from the plurality of subject matter experts in resolving the error; and
modifying the assigned vector representation of the root cause of the error based at least in part on whether the selected subject matter expert from the plurality of subject matter experts resolved the error.

17. (Canceled)

18. (Currently Amended) The computer program product of claim [[17]] 15, wherein the error is associated with a node of the tree-type data structure.

19. (Currently Amended) The computer program product of claim [[17]] 15, wherein the operations performed by the processor further comprise:
calculating a weight of each anomaly detected;
calculating an anomaly score for each leaf node in the tree-type data structure, wherein the anomaly score is based at least in part on the weight of each anomaly detected;
calculating an anomaly score for parent node of each leaf node by summing together a respective anomaly score of each leaf node that is a child node of the parent node of each leaf node; and
determining the root cause of the error based at least in part on a respective anomaly score of each node in the tree-type data structure.

20. (Currently Amended) The computer program product of claim 19, wherein the operations performed by the processor further comprise:
collecting time series data at each node in the tree-type data structure;
comparing the collected time series data with respective forecasted time series data to detect a deviation from the respective forecasted time series data; and
calculating the anomaly score based on a degree of deviation from the respective forecasted time series data.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “assigning rankings to the respective vector representation of each subject matter expert of the plurality of subject matter experts; inputting, to a machine learning algorithm, an assigned vector representation of a root cause of an error and the respective vector representation of each subject matter expert of the plurality of subject matter experts and a corresponding ranking of the respective vector representation of each subject matter expert of the plurality of subject matter experts; and training the machine learning algorithm to select the subject matter expert from the plurality of subject matter experts corresponding to the assigned vector representation of the root cause of the error by rewarding the machine learning algorithm in response to a given subject matter expert among the plurality of subject matter experts resolves the assigned vector representation of the root cause of the error, and penalizing the machine learning algorithm in response to a given subject matter expert among the plurality of subject matter experts failing to resolve the assigned vector representation of the root cause of the error” as recited in independent Claims 1, 8, and 15.
The closest cited prior art, the combination of US 2009/0183030 (hereinafter “Bethke”), US 2011/0307285 (hereinafter “Kale”), and US 2009/0006970 (hereinafter “Jeffery”), teaches analyzing and determining the root cause of anomalous behavior of elements of an interconnected system. However, the combination of Bethke, Kale, and Jeffery fails to teach “assigning rankings to the respective vector representation of each subject matter expert of the plurality of subject matter experts; inputting, to a machine learning algorithm, an assigned vector representation of a root cause of an error and the respective vector representation of each subject matter expert of the plurality of subject matter experts and a corresponding ranking of the respective vector representation of each subject matter expert of the plurality of subject matter experts; and training the machine learning algorithm to select the subject matter expert from the plurality of subject matter experts corresponding to the assigned vector representation of the root cause of the error by rewarding the machine learning algorithm in response to a given subject matter expert among the plurality of subject matter experts resolves the assigned vector representation of the root cause of the error, and penalizing the machine learning algorithm in response to a given subject matter expert among the plurality of subject matter experts failing to resolve the assigned vector representation of the root cause of the error” as recited in independent Claims 1, 8, and 15; and as pointed out by the Applicant’s remarks/arguments on page 10 to page 12 of the Remarks (received on 07/20/2022).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191